The Honorable Jodie Mahony Representative, District 98 406 Armstrong Building El Dorado, AR 71730
Dear Representative Mahony:
This is in response to your request for an opinion concerning the following question:
   Does Amendment No. 35 to the Arkansas Constitution limit or prohibit the General Assembly from appropriating general revenue funds for the support of the Game and Fish Commission?
Section 8 of Amendment 35 to the Arkansas Constitution reads in pertinent part:
   The fees, monies, or funds arising from all sources by the operation and transaction of the said Commission and from the application and administration of the laws and regulations pertaining to birds, game, fish and wildlife resources of the State and the sale of property used for said purposes shall be expended by the Commission for the control, management, restoration, conservation and regulation of the birds, fish and wildlife of the State, including the purchases of other acquisitions of property for said purposes and for the administration of the laws pertaining thereto and for no other purposes.  All monies shall be deposited in the Game Protection Fund with the State Treasurer and such monies as are necessary including an emergency fund shall be appropriated by the Legislature at each legislative session for the use of the Game and Fish Commission as hereto set forth.  NO MONIES OTHER THAN THOSE CREDITED TO THE GAME PROTECTION FUND CAN BE APPROPRIATED. (Emphasis added.)
Therefore, the limitation against appropriation of monies other than those credited to the Game Protection Fund would prohibit use of general revenues for the support of the Game and Fish Commission.
The foregoing opinion, which I hereby approve, was prepared by Special Assistant Attorney General George A. Harper.